UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1906



THERESE CISHUGI,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-235-604)


Submitted:   March 16, 2005                 Decided:   April 28, 2005


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Courtney E. Smothers, Christopher J. Flack, ARNOLD & PORTER,
L.L.P., Washington, D.C., for Petitioner.    Peter D. Keisler,
Assistant Attorney General, Michael P. Lindemann, Assistant
Director, William C. Peachey, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Therese Cishugi, a native and citizen of Congo, petitions

for   review    of   an    order     of   the    Board   of   Immigration     Appeals

affirming the immigration judge’s order denying her applications

for asylum, withholding of removal, and protection under the

Convention Against Torture.

           In    her      petition    for      review,   Cishugi     challenges   the

immigration judge’s determination that she failed to establish her

eligibility for asylum.            To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he    presented      was       so    compelling    that    no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                          We have

reviewed the evidence of record and conclude that Cishugi fails to

show that the evidence compels a contrary result.                    Accordingly, we

cannot grant the relief that she seeks.

           Additionally, we uphold the immigration judge’s denial of

Cishugi’s request for withholding of removal.                 “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).              Because Cishugi fails to show that




                                          - 2 -
she is eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          We also find that Cishugi fails to meet the standard for

relief under the Convention Against Torture.               To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”     8 C.F.R. § 1208.16(c)(2) (2004).           We find

that Cishugi fails to make the requisite showing.

          Accordingly,    we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                      - 3 -